Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-191436 and 33-203222 on Form S-8 of Science Applications International Corporation, of our report dated June 26, 2015, relating to the financial statements and supplemental schedule appearing in this Annual Report on Form 11-K of Science Applications International Corporation Retirement Plan for the year ended December 31, 2014. /s/ MAYER HOFFMAN MCCANN P.C. San Diego, California
